IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                             No. 99-51159

                         Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                versus

FRANCISCO JAVIER VASQUEZ-HERNANDEZ,

                                             Defendant-Appellant.



          Appeal from the United States District Court
                For the Western District of Texas
                       (P-99-CR-231-ALL-FB)

                            April 18, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant Francisco Javier Vasquez-Hernandez appeals from his

conviction of possession with intent to distribute marijuana.       He

contends solely that the district court erred in denying his motion

to suppress because Border Patrol Agent Sergio Velasquez-Hernandez

lacked reasonable suspicion to stop his vehicle.1

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
       During the stop, Agent Sergio Velasquez-Hernandez observed
through the rear window of the defendant’s vehicle a blanket
covering some large object in the back seat. He asked Vasquez-
     When reviewing the denial of a motion to suppress, we view the

facts in the light most favorable to the government.      Viewed in

this light, the evidence before the district court showed that

Agent Velasquez-Hernandez had reasonable suspicion to stop the

defendant.

     Vasquez-Hernandez was stopped on Farm-to-Market Road (FM) 2810

between Ruidosa and Marfa, Texas, about 40 miles north of the

border with Mexico.      FM 2810 runs through a rugged, sparsely

populated area of West Texas, and a portion of the road is unpaved.

Travelers from Mexico or other parts of Texas are much more likely

to take Highway 67 (which runs from Presidio) to Marfa.2    Highway

67 is a larger highway, and it is paved along its entire length.

There is an immigration checkpoint on Highway 67, however, and

therefore FM 2810 is sometimes used by smugglers wishing to avoid

the checkpoint.     Agent Velasquez-Hernandez had twelve years of

experience on the Border Patrol in the Marfa area and was familiar

with the use of FM 2810 for smuggling.




Hernandez what was under the blanket. Vasquez-Hernandez replied
that there were only blankets there.        When Agent Velasquez-
Hernandez returned to his vehicle, however, the defendant backed
his truck rapidly towards him, causing him to get out of his
vehicle for fear of being struck.       He then ordered Vasquez-
Hernandez to place his truck in park and asked again what was under
the blanket. At this point Vasquez-Hernandez stated that drugs
were under the blanket. Vasquez-Hernandez does not contest the
legality of the search itself, but contends only that the initial
stop, which led to the search, was illegal.
     2
         There is no legal crossing from Mexico in the Ruidosa area.

                                  2
     At the time of the stop, Agent Velasquez-Hernandez knew that

sensors had detected a crossing from Mexico near Ruidosa, and the

timing of his spotting Vasquez-Hernandez’s vehicle suggested that

it had activated the sensors.   Further, Agent Velasquez-Hernandez

determined that the vehicle was not locally owned, and he believed

that it was unlikely that an outsider would use this road on

legitimate business. The vehicle was also traveling in tandem with

another non-local vehicle, conduct consistent with drug smuggling.

     Given    the   Border   Patrol   Agent’s    experience,   the

characteristics of the road, the proximity to the border, the

timing of the vehicle’s appearance after a border crossing was

detected, the fact that the vehicle was not local, and the fact

that it was traveling in tandem with another vehicle, we conclude

that Agent Velasquez-Hernandez had reasonable suspicion to make the

stop.3

     AFFIRMED.



     Wiener, Circuit Judge, dissents for the reasons expressed in

his dissent in United States v. Zapata-Ibarra, 223 F.3d 281 (5th

Cir. 2000).




     3
       United States v. Inocencio, 40 F.3d 716, 722 (5th Cir.
1994), provides a list of factors this court has considered in
assessing the reasonableness of a stop near the border.

                                 3